Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The application of Jayaprakash Meruva for Access Control System Using Mobile Device filed 5/10/22 has been examined. Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11348396 and claims 1-20 of US Patent No. 10878650.

Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent specifying “pork”). The limitations of claims 1-20 of the instant claims are generally included in claims 1-20  of U.S. Patent No. 11348396 and claims 1-20 of US Patent No. 10878650. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-13, 15-17,19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad et al. US Patent 9600949. 


              Regarding claim 1, Conrad teaches a method of controlling access to a space through a controlled access point, wherein the controlled access point is controllable by a reader, the method comprising:
storing a user’s access policy in a memory of a user’s mobile device (user profile is stored on the user device, col. 5 lines 13-15, col. 9 lines 24-36);
the user’s mobile device identifying an access point identifier for the controlled access
point (col. 5 lines 13-17);
the user’s mobile device using the stored user’s access policy and the access point
identifier to determine whether the user is authorized for access to the space through the
controlled access point and to make an access decision of YES or NO (col. 5 lines 12-17); and
when the access decision is YES, communicating the access decision to the reader (col. 5 lines 15-20, col. 12 lines 9-35).

         Regarding claim 2, Conrad teaches the user’s mobile device identifies the access
point identifier for the controlled access point by receiving the access point identifier from the
reader (col. 5 lines 10-17).

      Regarding claim 3, Conrad teaches the user’s mobile device identifies the access
point identifier by determining a current location of the user’s mobile device and identifying the
access point identifier of the controlled access point that is closest to the current location of the
user’s mobile device (col. 12 lines 9-22).

          Regarding claim 4, Conrad teaches  the user’s mobile device determines the current location of the user’s mobile device by receiving one or more signals from one or more wireless beacons (col. 12 lines 9-22).

         Regarding claim 5, Conrad teaches  the user’s mobile device identifies the access
point identifier by scanning an image displayed proximate the controlled access point, and
determining the access point identifier based at least in part on the scanned image (col. 8 line 60-col. 9 line 13).
       Regarding claim 7, Conrad teaches updating the user’s access policy stored in
the memory of the user’s mobile device from time to time (fig. 11, col. 28 lines 2-13).
      Regarding claim 8, Conrad teaches the user’s mobile device wirelessly receiving
an updated user’s access policy, and storing the updated user’s access policy in the memory of
the user’s mobile device (fig. 11 step 1114,col. 4 lines 2-21).

      Regarding claim 9, Conrad teaches  the reader controlling the controlled access point in accordance with the access decision communicated by the user’s mobile device (col. 7 lines 28-45).

         Regarding claim 10, Conrad teaches the reader overriding the access decision communicated by the user’s mobile device (the lock may disallow certain function based on trust level, col. 10 lines 3-9).
        Regarding claim 11, Conrad teaches a non-transitory computer-readable medium having instructions stored thereon executable by one or more processors of a mobile device, the instructions when executed causing the mobile device to:

store a user’s access policy in a memory of the mobile device (user profile is stored on the user device, col. 5 lines 13-15, col. 9 lines 24-36);

determining an identity of a secure access point (col. 5 lines 10-17).;

use the user’s access policy and the identity of the secure access point to determine, via a
controller of the mobile device, whether the user is authorized to pass through the secure access
point (col. 5 lines 12-17); and
when the determination is made by the controller of the mobile device that the user is
authorized to pass through the secure access point, transmitting instructions to open the secure
access point (col. 5 lines 15-20, col. 12 lines 9-35).

       Regarding claim 12, Conrad teaches  the instructions when executed cause the mobile device to identify the secure access point by overriding the access decision communicated by the user’s mobile device(the lock may disallow certain function based on trust level, col. 10 lines 3-9);
scanning an image disposed proximate the secure access point, wirelessly communicating with a
controller of the secure access point (col. 8 line 60-col. 9 line 13). 

        Regarding claim 13, Conrad teaches  the instructions when executed cause the mobile device to identify the secure access point by determining a current location of the mobile device and identify the secure access point that is closest to the current location of the mobile device (col. 12 lines 9-22).


           Regarding claim 15, Conrad teaches the instructions when executed cause the mobile device to update the user’s access policy stored in the memory of the mobile device from time to time (fig. 11, col. 28 lines 2-13).

Regarding claim 16, Conrad teaches the mobile device is a smart phone (col. 4 lines 4-9).

         Regarding claim 17, Conrad teaches a method of controlling access to a space through a controlled access point, the method comprising:
storing a user’s access policy (profile) in a memory of a user’s mobile device (user profile is stored on the user device, col. 5 lines 13-15, col. 9 lines 24-36);

the user’s mobile device using the stored user’s access policy to determine whether the
user is authorized for access to the space through the controlled access point and to make an
access decision of YES or NO (col. 5 lines 12-17); and

when the access decision is YES, communicating the access decision from the user’s
mobile device to the controlled access point (col. 5 lines 15-20). 
       Regarding claim 19, Conrad teaches updating the user’s access policy stored in
the memory of the user’s mobile device from time to time (fig. 11, col. 28 lines 2-13).
       Regarding claim 20, Conrad teaches the user’s mobile device wirelessly receiving
an updated user’s access policy, and storing the updated user’s access policy in the memory of
the user’s mobile device (fig. 11 step 1114,col. 4 lines 2-21).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6,14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. US Patent 9600949 in view of Saylor US Patent 8943187. 
         Regarding claim 6, Conrad teaches the user’s mobile device using the stored user’s access policy to determine whether the user is authorized for access to the space through the controlled access point and to make an access decision of YES or NO (col. 5 lines 12-17) but is silent on teaching storing a user’s digital identity and using the digital identity to make an access decision. Saylor in an analogous art teaches the use of a user’s profile and a user digital identity to make an access decision (col. 5 line 62-col. 6 line 28). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Conrad as disclosed by Saylor because such modification improves the security of the access control system by uniquely identifying the user. 



	Regarding claims 14 and 18, Conrad teaches the user’s mobile device using the stored user’s access policy to determine whether the user is authorized for access to the space through the controlled access point and to make an access decision of YES or NO (col. 5 lines 12-17) but is silent on teaching storing a user’s digital identity and using the digital identity to make an access decision. Saylor in an analogous art teaches the use of a user’s profile and a user digital identity to make an access decision (col. 5 line 62-col. 6 line 28). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Conrad as disclosed by Saylor because such modification improves the security of the access control system by uniquely identifying the user. 




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683